     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (323) 306-4234
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually            )   Case No. 2:21-cv-5900
11
     and on behalf of all others similarly    )
12   situated,                                )   CLASS ACTION
13                                            )
     Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
14                                            )   OF:
15          vs.                               )
                                              )   1. NEGLIGENT VIOLATIONS OF
16                                                   THE TELEPHONE CONSUMER
                                              )      PROTECTION ACT [47 U.S.C.
17   BACKLINKO LLC and DOES 1                 )      §227 ET SEQ.]
     through 10, inclusive, and each of       )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
     them,                                    )      PROTECTION ACT [47 U.S.C.
19                                            )      §227 ET SEQ.]
20   Defendants.                              )
                                              )   DEMAND FOR JURY TRIAL
21
                                              )
22
23          Plaintiff, TERRY FABRICANT (“Plaintiff”), individually and on behalf of

24   all others similarly situated, allege the following upon information and belief based

25   upon personal knowledge:

26                               NATURE OF THE CASE

27
            1.     Plaintiff brings this action individually and others similarly situated

28
     seeking damages and any other available legal or equitable remedies resulting from



                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 2 of 8 Page ID #:2




 1   the illegal actions of BACKLINKO LLC (“Defendant”), in negligently, knowingly,
 2   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of
 3   the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”),
 4   thereby invading Plaintiff’ privacy.
 5                              JURISDICTION & VENUE
 6           1.   Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff brings
 7   this action under the TCPA, 47 U.S.C. § 227 et seq., which is a federal law.
 8           3.     Venue is proper in the United States District Court for the Central
 9   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
10   because Defendant does business within the state of California and Plaintiff resides
11   within this District.
12                                          PARTIES
13           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
14   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
15   (39).
16           5.   Defendant, BACKLINKO LLC (“Defendant”), is a digital marketing
17   and consulting company and is a “person” as defined by 47 U.S.C. § 153 (39).
18           6.   The above named Defendant, and its subsidiaries and agents, are
19   collectively referred to as “Defendants.” The true names and capacities of the
20   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
21   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
22   names. Each of the Defendants designated herein as a DOE is legally responsible
23   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
24   Complaint to reflect the true names and capacities of the DOE Defendants when
25   such identities become known.
26           7.   Plaintiff is informed and believes that at all relevant times, each and
27   every Defendant was acting as an agent and/or employee of each of the other
28   Defendants and was acting within the course and scope of said agency and/or



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 3 of 8 Page ID #:3




 1   employment with the full knowledge and consent of each of the other Defendants.
 2   Plaintiff are informed and believe that each of the acts and/or omissions complained
 3   of herein was made known to, and ratified by, each of the other Defendants.
 4                              FACTUAL ALLEGATIONS
 5           8.    Beginning in or around March 9, 2020, Defendant contacted Plaintiff
 6   on his cellular telephone, number ending in -8950, in an effort to sell or solicit its
 7   services.
 8           9.    Defendant called plaintiff’s cellular telephone twice on March 9,
 9   2020.
10           10.   Defendant’s calls constituted calls that were not for emergency
11   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
12           11.   Defendant’s calls were placed to telephone number assigned to a
13   cellular telephone service for which Plaintiff incur a charge for incoming calls
14   pursuant to 47 U.S.C. § 227(b)(1).
15           12.   Plaintiff is not a customer of Defendant’s services and has never
16   provided any personal information, including his cellular telephone numbers, to
17   Defendant for any purpose whatsoever. In addition, Plaintiff told Defendant at
18   least once to stop contacting them and Plaintiff has been registered on the Do-Not-
19   Call Registry for at least thirty (30) days prior to Defendant contacting him.
20   Accordingly, Defendant never received Plaintiff’ “prior express consent” to receive
21   calls using an automatic telephone dialing system or an artificial or prerecorded
22   voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

23                                CLASS ALLEGATIONS

24           13.   Plaintiff brings this action on behalf of himself and all others similarly

25
     situated, as a member of the proposed class (hereafter “The Class”) defined as

26
     follows:

27
                   All persons within the United States who received any
28                 telephone calls from Defendant to said person’s cellular


                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 4 of 8 Page ID #:4




 1                telephone made through the use of any automatic
                  telephone dialing system or an artificial or prerecorded
 2                voice and such person had not previously consented to
 3                receiving such calls within the four years prior to the
                  filing of this Complaint
 4
 5         14.    Plaintiff represents, and is a members of, The Class, consisting of All
 6   persons within the United States who received any telephone calls from Defendant
 7   to said person’s cellular telephone made through the use of any automatic telephone
 8   dialing system or an artificial or prerecorded voice and such person had not
 9   previously not provided their cellular telephone number to Defendant within the
10   four years prior to the filing of this Complaint.
11         15.    Defendant, its employees and agents are excluded from The Class.
12   Plaintiff do not know the number of members in The Class, but believes the Class
13   members number in the thousands, if not more. Thus, this matter should be
14   certified as a Class Action to assist in the expeditious litigation of the matter.
15         16.    The Class is so numerous that the individual joinder of all of its
16   members is impractical. While the exact number and identities of The Class
17   members are unknown to Plaintiff at this time and can only be ascertained through
18   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
19   The Class includes thousands of members.            Plaintiff alleges that The Class
20   members may be ascertained by the records maintained by Defendant.
21         17.    Plaintiff and members of The Class were harmed by the acts of
22   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
23   and Class members via their cellular telephones thereby causing Plaintiff and Class
24   members to incur certain charges or reduced telephone time for which Plaintiff and
25   Class members had previously paid by having to retrieve or administer messages
26   left by Defendant during those illegal calls, and invading the privacy of said
27   Plaintiff and Class members.
28         18.    Common questions of fact and law exist as to all members of The


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 5 of 8 Page ID #:5




 1   Class which predominate over any questions affecting only individual members of
 2   The Class. These common legal and factual questions, which do not vary between
 3   Class members, and which may be determined without reference to the individual
 4   circumstances of any Class members, include, but are not limited to, the following:
 5
 6
                    a.    Whether, within the four years prior to the filing of this
                          Complaint, Defendant made any call (other than a call made for
 7                        emergency purposes or made with the prior express consent of
 8                        the called party) to a Class member using any automatic
                          telephone dialing system or any artificial or prerecorded voice
 9                        to any telephone number assigned to a cellular telephone
10                        service;
                    b.    Whether Plaintiff and the Class members were damages
11
                          thereby, and the extent of damages for such violation; and
12                  c.    Whether Defendant should be enjoined from engaging in such
13                        conduct in the future.
14
              19.   As a person that received numerous calls from Defendant using an
15
     automatic telephone dialing system or an artificial or prerecorded voice, without
16
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
17
     Class.
18
              20.   Plaintiff will fairly and adequately protect the interests of the members
19
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
20
     class actions.
21
              21.   A class action is superior to other available methods of fair and
22
     efficient adjudication of this controversy, since individual litigation of the claims
23
     of all Class members is impracticable. Even if every Class member could afford
24
     individual litigation, the court system could not. It would be unduly burdensome
25
     to the courts in which individual litigation of numerous issues would proceed.
26
     Individualized litigation would also present the potential for varying, inconsistent,
27
     or contradictory judgments and would magnify the delay and expense to all parties
28
     and to the court system resulting from multiple trials of the same complex factual


                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 6 of 8 Page ID #:6




 1   issues. By contrast, the conduct of this action as a class action presents fewer
 2   management difficulties, conserves the resources of the parties and of the court
 3   system, and protects the rights of each Class member.
 4         22.    The prosecution of separate actions by individual Class members
 5   would create a risk of adjudications with respect to them that would, as a practical
 6   matter, be dispositive of the interests of the other Class members not parties to such
 7   adjudications or that would substantially impair or impede the ability of such non-
 8   party Class members to protect their interests.
 9         23.    Defendant has acted or refused to act in respects generally applicable
10   to The Class, thereby making appropriate final and injunctive relief with regard to
11   the members of the California Class as a whole.
12
                            FIRST CAUSE OF ACTION
13
           Negligent Violations of the Telephone Consumer Protection Act
14                              47 U.S.C. §227 et seq.
15         24. Plaintiff repeats and incorporates by reference into this cause of
16   action the allegations set forth above at Paragraphs 1-23.
17         25.    The foregoing acts and omissions of Defendant constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
20         26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
21   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
22   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
23         27.    Plaintiff and the Class members are also entitled to and seek
24   injunctive relief prohibiting such conduct in the future.
25
                         SECOND CAUSE OF ACTION
26
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
27                            47 U.S.C. §227 et seq.
28       28. Plaintiff repeats and incorporates by reference into this cause of


                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 7 of 8 Page ID #:7




 1   action the allegations set forth above at Paragraphs 1-23.
 2          29.    The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple knowing and/or willful violations of the TCPA, including but not
 4   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 5   seq.
 6          30.    As a result of Defendant’s knowing and/or willful violations of 47
 7   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
 8   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 9   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10          31.    Plaintiff and the Class members are also entitled to and seek
11   injunctive relief prohibiting such conduct in the future.
12                                 PRAYER FOR RELIEF
13   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
14
                             FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                               47 U.S.C. §227 et seq.
               • As a result of Defendant’s negligent violations of 47 U.S.C.
17               §227(b)(1), Plaintiff and the Class members are entitled to and
18               request $500 in statutory damages, for each and every violation,
                 pursuant to 47 U.S.C. 227(b)(3)(B); and
19
20                • Any and all other relief that the Court deems just and proper.
21
                          SECOND CAUSE OF ACTION
22   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
23                              47 U.S.C. §227 et seq.
24
              • As a result of Defendant’s willful and/or knowing violations of 47
                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
25              and request treble damages, as provided by statute, up to $1,500, for
26              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
                U.S.C. §227(b)(3)(C); and
27
28                • Any and all other relief that the Court deems just and proper.


                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-05900-JAK-AS Document 1 Filed 07/21/21 Page 8 of 8 Page ID #:8




 1
 2
     Respectfully Submitted this 21st Day of July, 2021.

 3
                                     LAW OFFICES OF TODD M. FRIEDMAN, P.C.

 4
                                     By: s/ Todd M. Friedman
 5                                       Todd M. Friedman
 6                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -8-
